 Fill in this information to identify your case:

 Debtor 1                  Chris Deshawn Simmons
                           First Name                       Middle Name             Last Name

 Debtor 2                  Clarita Ladredia Simmons
 (Spouse if, filing)       First Name                       Middle Name             Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?



    Creditor's          Kia Motors Finance                                 Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                 Yes
    Description of 2018 Kia Sportage 15000 miles                           Reaffirmation Agreement.
    property       Location: 10335 Roxbury St.,                            Retain the property and [explain]:
    securing debt: Detroit MI 48224

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                      Will the lease be assumed?

 Lessor's name:                Brite Financial Servic                                                                     No

                                                                                                                          Yes

 Description of leased         Acct# W201602241645232895
 Property:                     Opened 02/16
                               Lease



Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                       19-43364-mar            Doc 6           Filed 03/08/19       Entered 03/08/19 16:21:06             Page 1 of 2
 Debtor 1      Chris Deshawn Simmons
 Debtor 2      Clarita Ladredia Simmons                                                            Case number (if known)


 Lessor's name:               James Wagner                                                                                  No

                                                                                                                            Yes

 Description of leased        Residential Lease - Month to Month
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Chris Deshawn Simmons                                                   X /s/ Clarita Ladredia Simmons
       Chris Deshawn Simmons                                                          Clarita Ladredia Simmons
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        March 8, 2019                                                   Date    March 8, 2019




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                 19-43364-mar                  Doc 6           Filed 03/08/19       Entered 03/08/19 16:21:06               Page 2 of 2
